Exhibit 99.1 Copano Energy, L.L.C. News Release Contacts: Carl A. Luna, Senior Vice President Copano Energy, L.L.C. 713-621-9547 FOR IMMEDIATE RELEASE Jack Lascar / jlascar@drg-e.com Anne Pearson/ apearson@drg-e.com DRG&E / 713-529-6600 COPANO ENERGY ANNOUNCES MANAGEMENT CHANGES HOUSTON, August17, 2009 — Copano Energy, L.L.C. (NASDAQ:CPNO) today announced the elections of Lari Paradee as Senior Vice President, Controller and Principal Accounting Officer and Carl A. Luna as Senior Vice President, Finance and Corporate Development.Mr. Luna was also named Interim Chief Financial Officer, to succeed Matthew J. Assiff, who resigned effective August17, 2009 as Senior Vice President and Chief Financial Officer to accept a new opportunity outside the midstream industry.Mr. Assiff will continue as a Copano employee through September3, 2009 to assist in the transition.Copano is conducting a search for a permanent Chief Financial Officer and will consider internal as well as external candidates.Copano’s board also elected DouglasL. Lawing, previously Copano’s Senior Vice President, General Counsel and Secretary, to Executive Vice President, General Counsel and Secretary, and SharonJ. Robinson, President and Chief Operating Officer of Copano’s Oklahoma operating group, to the additional position of Senior Vice President of the parent company.
